Per Curiam.

In this summary proceeding against the tenant conducting a rooming house for holding over after the expiration of the term the court denied the landlord’s motion, based on Nystad & *933Krassner, Inc., v. Zerbe, 210 App. Div. 217, for the ■ direction of a verdict for the parts occupied by the roomers, and submitted to the jury the question whether the tenant’s reasonable and peaceable occupation of her seven rooms would be seriously interfered with by putting the remaining ten rooms in the possession of somebody else, it appearing that the furnace, in the tenant’s possession, supplied heat to the whole house, and the hot water heater would also remain in her possession. The verdict was in favor of the tenant.
There was nothing for the jury to pass upon, all the physical facts being undisputed. Their finding is merely an expression of opinion which is unsupported by any evidence. It seems to us that whatever detriment would result from the ouster would be one to the landlord or the roomers, not to the tenant, and the landlord’s motion should have been granted.
Final order reversed, with ten dollars costs, and final order awarded the landlord as against the tenant herein for the possession of the ten rooms occupied by the tenant’s roomers in the premises described in the petition, with costs.
All concur; Guy, Bijur and Mullan, JJ.